DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim 1 is directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The Supreme Court has long held that “[l]aws of nature, natural phenomena, and abstract ideas are not patentable.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) (quoting Assoc. for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013) (internal quotation marks omitted)). The “abstract ideas” category embodies the longstanding rule that an idea, by itself, is not patentable. Alice Corp., 134S. Ct. at 2355 (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972).
In Alice, the Supreme Court sets forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas [or mental [1]] from those that claim patent-eligible applications of those concepts.”  Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–97 (2012)).  The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.”  Id.  If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.”  Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).  In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself’”.  Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294).  The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post-solution activity.’”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation omitted).
In applying the framework set out in Alice, and as the first step of the analysis, examiner found Applicant’s Claim(s) 1-20 are directed to a patent-ineligible abstract concept of identifying human’s presence. Claim 1 recites, in part, a method for performing the steps of receiving and monitoring text messages, identifying sentiment types of the messages and recommending for editing the message based on identified sentiment type. All the steps of Applicant’s claims 1, 11, and 20 are an abstract concept 
Because the Claims are so broadly stated and so much is left to the judgment that even two humans would not perform the limitations the same way. Specifically, the lack of detail in the step of “based on the monitoring typing, determining, by the computer, a sentiment type of the message the determined sentiment type being one of the plurality of sentiment types; and providing, by the computer, to the sender, a recommendation for editing the message based on the quota set for the determined sentiment type”, which is central to the purpose of the method invented by the applicant, makes the Claims very broad such that the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.  The Claims need meaningful limitations that go beyond generally linking the use of an abstract idea to a particular technological environment.  As is, the steps of independent Claims and their respective dependent Claims can be performed by a human being.  Therefore, the steps are all abstract and the Claim as a whole is abstract. 
For the second step of the Alice analysis, we find Applicant's claims 1, 13, and 20 do not have any additional limitations that are sufficient to amount to significantly more than the judicial exception. 
Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-exclusive examples:
Improvements to another technology or technical field
Improvements to the functioning of the computer itself
Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry
In this case, there is no recited improvement to another technical field, and no improvement to the computer itself is claimed. Only a generic computer is required to perform the limitations recited in the claims and Applicant specification, paragraph [0011][0012][0040]-[0047].
In addition, the mere recitation of “by a computer” in independent claim 1, “processor” in independent claim 11, and “computer readable storage medium” in independent claim 20 is akin to adding the words ‘apply it’ with a computer in conjunction with the abstract idea. Such limitations are not enough to add significantly more to the method of analyzing and generating response, which represent human 
In independent Claims 1, 11 and 20 the steps describe nothing more than a computer’s basic function of numerical calculation, and do not meaningfully limit the performance of the calculation. Even though the disclosed invention is described in the 
Dependent Claims 2 and 12, recite the limitation “the plurality of sentiment types comprise: positive, neutral, and negative.” However, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind because a user can constantly repeat the mental steps of “setting”, “monitoring”, “determining”, and “providing” as described above. The limitation is viewed as a mental process without additional elements. Moreover, the dependent claims inherit the deficiency. Therefore, the claims are not patent eligible.
Dependent Claims 3 and 13, recite the limitations “receiving current biometric feedback of the recipient; and adjusting at least one of the respective quotas based on the biometric feedback”.  However, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind because a user can perform the mental steps of “setting”, “monitoring”, “determining”, and “providing” as described above. The limitation is viewed as a mental process without additional elements. Moreover, the dependent claims inherit the deficiency. Therefore, the claims are not patent eligible.
Dependent Claims 4 and 14, recite the limitation “monitoring, by the computer, a plurality of message queues associated with the discussion group, each message queue associated with a different participant in the discussion group; determining a plurality of current sentiment conditions, wherein each respective current sentiment condition is associated with a different one of the message queues; identifying one or more sentiment trends based on the plurality of current sentiment conditions; and 
Dependent Claims 5 and 15, recite the limitation “receiving, by the computer, the message from the user; and causing, by the computer, delivery of the message to the discussion group in accordance with the respective quotas for the plurality of sentiment types assignable to a textual message”. However, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind because a user can perform the mental steps of “setting”, “monitoring”, “determining”, and “providing” as described above. The limitation is viewed as a mental process without additional elements. Moreover, the dependent claims inherit the deficiency. Therefore, the claims are not patent eligible.
Dependent Claims 6 and 16, recite the limitation “wherein a particular respective quota for a particular sentiment type specifies a limit to how often a textual message of the particular sentiment type is delivered to the discussion group”. However, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind because a user can perform the mental steps of “setting”, “monitoring”, “determining”, and “providing” as described above. The limitation is viewed as a mental process without additional 
Dependent Claims 7 and 17, recite the limitation “wherein a first respective quota for a first sentiment type and a second respective quota for a second sentiment type specify a relative ratio for delivering textual messages of the first or second sentiment types to the discussion group”. However, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind because a user can perform the mental steps of “setting”, “monitoring”, “determining”, and “providing” as described above. The limitation is viewed as a mental process without additional elements. Moreover, the dependent claims inherit the deficiency. Therefore, the claims are not patent eligible.
Dependent Claims 8 and 18, recite the limitation “wherein the sentiment analysis comprises word-level sentiment analysis”. However, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind because a user can perform the mental steps of “setting”, “monitoring”, “determining”, and “providing” as described above. The limitation is viewed as a mental process without additional elements. Moreover, the dependent claims inherit the deficiency. Therefore, the claims are not patent eligible.
Dependent Claims 9 and 19, recite the limitation “wherein the sentiment analysis comprises document-level analysis”. However, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind because a user can perform the mental steps of “setting”, “monitoring”, “determining”, and “providing” as described above. The limitation is viewed 
Therefore, the claims do not amount to significantly more than the abstract idea itself. As such, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15, 17-19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt (US Pub. 2013/0346067) in view of Fink et al., (US Pub. 2014/0188459, hereinafter Fink).

Regarding claim 1, Bhatt discloses a computer-implemented method, comprising: 
setting, by a computer (Fig. 1, [0031]-[0033] by a computer), for a [discussion group], a respective quota for each of a plurality of sentiment types assignable to a textual message (Fig. 6 and [0067]-[0070] a final score of sub-constructs by summing scores for each of a plurality of sentiment indicators/types in the electronic message is determined and each types are classified as a portion e.g. aggressive, polite or neutral. For example, if the final score of polite sub-constructs are greater than the final score of aggressive or neutral sub-constructs, the sentiment analysis engine determines that the electronic message is polite. In other words, if more than half of the value of the final score of polite sub-constructs, the message is determined as polite. Thus a respective quota for polite sub-constructs is set to half and a respective quota for aggressive or neutral sub-constructs is set to half [0048]-[0052] sub-constructs are words or phrases of the electronic messages); 
monitoring, by the computer, typing, by a sender, of text of a message for the [discussion group] (based on applicant specification, paragraph [0035], “the monitoring is done in real-time as the sender is typing the message and in other embodiments the monitoring is done once the message is completed and/or sent by the client device to the social collaboration platform”, Examiner interprets that the step of “monitoring, by the computer, typing” is performed before or after sending by a sender to different platform; Fig. 6, [0060]-[0062] the system operates for determining the sentiment of a message with receiving/analyzing the electronic message to determine and assigns a sentiment type/indicator occurs in real-time); 
based on the monitored typing, determining, by the computer, a sentiment type of the message, the determined sentiment type being one of the plurality of sentiment types ([0062]-[0068] comparing the final score of polite sub-constructs to the final score of aggressive or neutral sub-constructs in order to determine the electronic message’s sentiment type/indicator); and 
providing, by the computer, to the sender, a recommendation for editing the message based on the quota set for the determined sentiment type ([0068]-[0070] based on determined sentiment by the sentiment analysis engine, for example, if more than half of the value of the final score of polite sub-constructs, the message is determined as polite, providing to the user of the sentiment of the message suggestions of alternate language using the one or more suggestion thesauri).
Bhatt does not explicitly teach the bracketed limitation, however, Fink does explicitly teach:
[discussion group] (Fink, Figs. 2A and 2B, [0007][0031] the sentiment analysis engine monitors sentiments of multiple users in real time communications between them).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of monitoring and determining sentiment types of messages as taught by Bhatt with adapting to real time chatting system as taught by Fink to reflect accurately the current sentiment of each participant in order to improve the interaction between participants (Fink, [0031][0070]).

Regarding claim 2, Bhatt in view of Fink discloses the method of claim 1, and Bhatt further discloses:
([0069] determined sentiment types e.g. aggressive, polite or neutral).

Regarding claim 4, Bhatt in view of Fink discloses the method of claim 1, and Bhatt further discloses excluding the bracketed limitation:
wherein providing the recommendation for editing the message is based at least in part on the [one or more sentiment trends] ([0069][0070] providing to the user of the sentiment of the message suggestions of alternate language using the one or more suggestion thesauri).
Bhatt does not explicitly teach, however, Fink does explicitly teach except the bracketed limitation:
monitoring, by the computer, a plurality of message queues associated with the discussion group, each message queue associated with a different participant in the discussion group (Fink, Figs. 2A and 2B, [0007][0031] the sentiment analysis engine monitors sentiments of multiple users in real time communications between them); 
determining a plurality of current sentiment conditions, wherein each respective current sentiment condition is associated with a different one of the message queues ([0007][0031][0060] the sentiment analysis engine determines and generates a cumulative sentiment score and an instantaneous sentiment score of a participant); 
identifying one or more sentiment trends based on the plurality of current sentiment conditions ([0060] “ the instantaneous sentiment score and the cumulative sentiment score may represent different sentiments (e.g., the instant sentiment score may indicate a positive attitude, while the cumulative sentiment score may indicate a negative attitude)”); and 
wherein providing the recommendation for [editing the message] is based at least in part on the one or more sentiment trends ([0061][0065] providing means such as joining the communication and intervene directly by a supervisor according to customer’s current sentiment).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of monitoring and determining sentiment types of messages as taught by Bhatt with adapting to real time chatting system as taught by Fink to reflect accurately the current sentiment of each participant in order to improve the interaction between participants (Fink, [0031][0070]).

Regarding claim 5, Bhatt in view of Fink discloses the method of claim 1, and Bhatt further discloses: 
receiving, by the computer, the message from the user (Figs. 6A, [0060] receiving electronic messages); and 
causing, by the computer, delivery of the message to the discussion group in accordance with the respective quotas for the plurality of sentiment types assignable to a textual message (Figs. 6A, step 608 and 6B, step 610, [0068][0069] based on the final score for each type of sentiment indicator, the system may not allow delivery of the message and notifies the sender of the sentiment of the message). 

Regarding claim 7, Bhatt in view of Fink discloses the method of claim 5, and Bhatt further discloses:
wherein a first respective quota for a first sentiment type and a second respective quota for a second sentiment type specify a relative ratio for delivering textual messages of the first or second sentiment types to the discussion group ([0068] comparing scores of each sentiment and determining sentiment of the electronic message based on a relative ratio. “For example, if the final score of polite sub-constructs are greater than the final score of aggressive or neutral sub-constructs, the sentiment analysis engine 410 determines that the electronic message is polite”).

Regarding claim 8, Bhatt in view of Fink discloses the method of claim 1, and Bhatt further discloses:
wherein the sentiment analysis comprises word-level sentiment analysis ([0047][0048][0056] analyzing sentiment of an electronic messages using words and tokens).

Regarding claim 9, Bhatt in view of Fink discloses the method of claim 1, and Bhatt further discloses:
wherein the sentiment analysis comprises document-level analysis ([0047][0048][0066] analyzing sentiment of an electronic messages using paragraphs and sentences).

Regarding claim 11, Bhatt discloses a system comprising: 
a processor programmed to initiate executable operations comprising (Fig. 1, [0031]-[0033] one or more processors to initiate operations);
setting for a [discussion group] a respective quota for each of a plurality of sentiment types assignable to a textual message (Fig. 6 and [0067]-[0070] a final score of sub-constructs by summing scores for each of a plurality of sentiment indicators/types in the electronic message is determined and each types are classified as a portion e.g. aggressive, polite or neutral. For example, if the final score of polite sub-constructs are greater than the final score of aggressive or neutral sub-constructs, the sentiment analysis engine determines that the electronic message is polite. In other words, if more than half of the value of the final score of polite sub-constructs, the message is determined as polite. Thus a respective quota for polite sub-constructs is set to half and a respective quota for aggressive or neutral sub-constructs is set to half [0048]-[0052] sub-constructs are words or phrases of the electronic messages); 
monitoring typing by a sender, of text of a message for the [discussion group] (based on applicant specification, paragraph [0035], “the monitoring is done in real-time as the sender is typing the message and in other embodiments the monitoring is done once the message is completed and/or sent by the client device to the social collaboration platform”, Examiner interprets that the step of “monitoring, by the computer, typing” is performed before or after sending by a sender to different platform; Fig. 6, [0060]-[0062] the system operates for determining the sentiment of a message with receiving/analyzing the electronic message to determine and assigns a sentiment type/indicator occurs in real-time); 
based on the monitored typing, determining a sentiment type of the message, the determined sentiment type being one of the plurality of sentiment types ([0062]-[0068] comparing the final score of polite sub-constructs to the final score of aggressive or neutral sub-constructs in order to determine the electronic message’s sentiment type/indicator); and 
providing to the sender, a recommendation for editing the message based on the quota set for the determined sentiment type ([0068]-[0070] based on determined sentiment by the sentiment analysis engine, for example, if more than half of the value of the final score of polite sub-constructs, the message is determined as polite, providing to the user of the sentiment of the message suggestions of alternate language using the one or more suggestion thesauri).
Bhatt does not explicitly teach the bracketed limitation, however, Fink does explicitly teach:
[discussion group] (Fink, Figs. 2A and 2B, [0007][0031] the sentiment analysis engine monitors sentiments of multiple users in real time communications between them).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of monitoring and determining sentiment types of messages as taught by Bhatt with adapting to real time chatting system as taught by Fink to reflect accurately the current sentiment of each participant in order to improve the interaction between participants (Fink, [0031][0070]).
Regarding claims 12, 14, 15, and 17-19, Claims 12, 14, 15, and 17-19 are corresponding system claims to method claims 2, 4, 5, and 7-9. Therefore, claims 12, 14, 15, and 17-19 are rejected using same rationale as applied to claims 2, 4, 5, and 7-9 above. 

Regarding claim 20, Bhatt discloses a computer program product, comprising:
a computer readable storage medium having program code stored thereon, the program code executable by a data processing system to initiate operations including: (Fig. 1, [0035][0036][0077]-[0080] system includes a computer readable storage medium having program code which execute to initiate operations):
setting for a [discussion group] a respective quota for each of a plurality of sentiment types assignable to a textual message (Fig. 6 and [0067]-[0070] a final score of sub-constructs by summing scores for each of a plurality of sentiment indicators/types in the electronic message is determined and each types are classified as a portion e.g. aggressive, polite or neutral. For example, if the final score of polite sub-constructs are greater than the final score of aggressive or neutral sub-constructs, the sentiment analysis engine determines that the electronic message is polite. In other words, if more than half of the value of the final score of polite sub-constructs, the message is determined as polite. Thus a respective quota for polite sub-constructs is set to half and a respective quota for aggressive or neutral sub-constructs is set to half [0048]-[0052] sub-constructs are words or phrases of the electronic messages); 
(based on applicant specification, paragraph [0035], “the monitoring is done in real-time as the sender is typing the message and in other embodiments the monitoring is done once the message is completed and/or sent by the client device to the social collaboration platform”, Examiner interprets that the step of “monitoring, by the computer, typing” is performed before or after sending by a sender to different platform; Fig. 6, [0060]-[0062] the system operates for determining the sentiment of a message with receiving/analyzing the electronic message to determine and assigns a sentiment type/indicator occurs in real-time); 
based on the monitored typing, determining a sentiment type of the message, the determined sentiment type being one of the plurality of sentiment types ([0062]-[0068] comparing the final score of polite sub-constructs to the final score of aggressive or neutral sub-constructs in order to determine the electronic message’s sentiment type/indicator); and 
providing to the sender, a recommendation for editing the message based on the quota set for the determined sentiment type ([0068]-[0070] based on determined sentiment by the sentiment analysis engine, for example, if more than half of the value of the final score of polite sub-constructs, the message is determined as polite, providing to the user of the sentiment of the message suggestions of alternate language using the one or more suggestion thesauri).
Bhatt does not explicitly teach the bracketed limitation, however, Fink does explicitly teach:
(Fink, Figs. 2A and 2B, [0007][0031] the sentiment analysis engine monitors sentiments of multiple users in real time communications between them).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of monitoring and determining sentiment types of messages as taught by Bhatt with adapting to real time chatting system as taught by Fink to reflect accurately the current sentiment of each participant in order to improve the interaction between participants (Fink, [0031][0070]).

Claims 3, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt (US Pub. 2013/0346067) in view of Fink et al., (US Pub. 2014/0188459, hereinafter Fink) and further in view of Shvchenko et al., (US Pat. 10,594,757, filed on 2018-08-04, hereinafter Shvchenko).
	Regarding claim 3, Bhatt in view of Fink discloses the method of claim 1, and Bhatt further discloses except the bracketed limitation:
adjusting at least one of the [respective quotas] based on the biometric feedback ([0070]-[0075] provide suggestions along with scores for the sub-constructs and an indication of the sentiment of the sub-constructs, e.g. less/more aggressive/polite synonyms in order to adjust sentiment scores based on cultures or location of users).
Bhatt in view of Fink does not explicitly teach, however, Shvchenko does explicitly teach excluding the bracketed limitation:
receiving current biometric feedback of the recipient (Col. 57, lines 36-62, detecting a user's emotional or physiological state to correlate with their current writing style, such as through biometric data from the user (e.g., from a wearable device)); and
adjusting at least one of the [respective quotas] based on the biometric feedback (Col. 61, lines 4-28, providing reaction feedback, where the AIA  provides advice on how to follow up with a second communication to the receiver, such as changing the tone of the communication, adding more information, providing less information, making the communication less formal, removing language identified as undesirable, abusive, or offensive by the feedback, and the like).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of monitoring and determining sentiment types of messages as taught by Bhatt in view of Fink with the method and system for capturing the receiver’s reaction as taught by Shvchenko in order to improve the effectiveness of generated or modified communications using reaction data, such as through updating communication profiles, collecting reaction data for training the models that predict reactions and optimize communication for certain reactions (Shvchenko, Col. 66, lines 7-15).

Regarding claim 10, Bhatt in view of Fink discloses the method of claim 1. 
Bhatt in view of Fink does not explicitly teach, however, Shvchenko does explicitly teach:
receiving, by the computer, physiological-related information about a recipient of the message after receipt of the message occurs (Shvchenko, Col. 57, lines 36-62, detecting a user's emotional or physiological state to correlate with their current writing style, such as through biometric data from the user; Col. 66, lines 7-26, capturing reactions directly from the receiver ask the user to report the receiver reaction as the outcome of a certain communication).

Regarding claim 13, Claims 13 is corresponding system claims to method claim 3. Therefore, claim 13 is rejected using same rationale as applied to claim 3 above. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhatt (US Pub. 2013/0346067) in view of Fink et al., (US Pub. 2014/0188459, hereinafter Fink) and further in view of Prabhu (US Pub. 2016/0294755).

Regarding claim 6, Bhatt in view of Fink discloses the method of claim 5. 
Bhatt in view of Fink does not explicitly teach, however, Prabhu does explicitly teach:
wherein a particular respective quota for a particular sentiment type specifies a limit to how often a textual message of the particular sentiment type is delivered to the discussion group (Prabhu, [0026][0027][0037] when a system analyzes the context and sentiment of the message and detects offensive content, the system does not allow the message. In other words, the system specifies “a particular respective quota” and “a limit to how often a textual message” as zero).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of monitoring and determining sentiment types of messages as taught by Bhatt in view of Fink with the method of detecting offensive word in a text message and not allowing to send the message as taught by Prabhu to provide an alert in order to make the user aware of potentially negative effects that such an offensive message may have on the recipient (Prabhu, [0063]).

Regarding claim 16, Claims 16 is corresponding system claims to method claim 6. Therefore, claim 16 is rejected using same rationale as applied to claim 6 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933.  The examiner can normally be reached on 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Seong-ah A. Shin
Primary Examiner
Art Unit 2659


/SEONG-AH A SHIN/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] See Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”).  (Emphasis added).